Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 1 of 40




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:14-cv-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own and on behalf of all others similarly situated,

            Plaintiffs,

   v.

   THE GEO GROUP, INC.,

            Defendant.


           DEFENDANT THE GEO GROUP, INC.’S RESPONSE IN OPPOSITION TO
           PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT ON DEFENDANT’S
                             AFFIRMATIVE DEFENSE


            Defendant The GEO Group, Inc. (“Defendant” or “GEO”), by and through its undersigned

   counsel, hereby submits its response in opposition to Plaintiffs’ Motion for Summary Judgment

   on Defendant’s Affirmative Defense (ECF No. 260) (“Motion”) and respectfully requests that this

   Court deny Plaintiffs Motion and enter judgment in favor of GEO.

                                         I.   INTRODUCTION

            The length of Plaintiffs’ Motion obscures a simple fact: the U.S. Immigration and Customs

   Enforcement (“ICE”) mandatory performance standards provide for punishment up to and



                                                    1
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 2 of 40




   including 72 hours of disciplinary segregation for a detainee’s “[r]efusal to clean assigned living

   area.” ICE also requires its contractors, including GEO, to notify detainees in writing of prohibited

   acts and the corresponding potential discipline. GEO’s compliance with those legal requirements

   is what Plaintiffs allege amounts to a violation of the Trafficking Victims Protection Act, 18 U.S.C.

   § 1589 et seq. (“TVPA”). Likewise, Plaintiffs’ Motion ignores the fact that ICE’s performance

   standards required a payment of exactly $1.00 per day for Voluntary Work Program (“VWP”)

   participants for approximately half of the applicable three-year class period (October 22, 2011

   through June 22, 2013). Immunity clearly applies during that time. For the VWP class period

   thereafter (June 23, 2013 through October 22, 2014), GEO continued to follow the explicit

   direction of ICE, that $1.00 per day was a permissible minimum payment for VWP participants.

   Accordingly, the doctrine of derivative sovereign immunity and the government contractor defense

   preclude Plaintiffs’ claims in this action.

                                          II.    BACKGROUND

            Plaintiffs have identified two distinct classes in this action: the “Forced Labor” class,

   whose claims allege a violation of the TVPA, and the “Voluntary Work Program Class,” whose

   claims are styled as an unjust enrichment action. ECF 49 at 3; ECF 57 at 21.1 Plaintiffs now move

   for summary judgment on GEO’s immunity defenses in this action, specifically derivative

   sovereign immunity (“DSI”), on the alleged basis that ICE did not require or condone the policies

   underlying Plaintiffs’ claims. See generally ECF 260. But, as the undisputed facts make clear, the

   two policies implemented at the Aurora ICE Processing Center (“AIPC”) at issue in this case— (i)


   1
    The Forced Labor Class period spans from October 22, 2004 to October 22, 2014 and the
   Voluntary Work Program Class period spans from October 22, 2011 to October 22, 2014, which
   will collectively be referred to in this motion as the “Class Period.”


                                                    2
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 3 of 40




   the disciplinary sanctions for a detainee’s refusal to clean his or her living area and (ii) the VWP

   pay rate of one dollar per day—were explicitly authorized by ICE. Therefore, GEO is entitled to

   DSI, which applies whenever a federal contractor acts in accordance with authority validly

   conferred by the federal government. See Yearsley v. W.A. Ross Constr. Co., 309 U.S. 18, 21-22

   (1940); see also Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672-73 (2016); Cunningham v.

   Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 643 (4th Cir. 2018).

            The Forced Labor Class alleges that GEO violated the TVPA by requiring detainees “to

   perform uncompensated janitorial labor under the threat of solitary confinement.” ECF 49 at 3. To

   prevail on this claim, the Forced Labor Plaintiffs must prove that the means utilized to obtain their

   forced labor were unlawful. The TVPA prohibits the procurement of labor through force, threats

   of force, serious harm, or threats of serious harm. 18 U.S.C. § 1589(a). Here, Plaintiffs allege they

   were coerced into cleaning their living areas because they were informed (or “threatened”) that the

   refusal to clean their living areas could result in the sanction of segregation for up to 72 hours.

   ECF 49 at 3. Even assuming arguendo that detainees were coerced into cleaning their living areas2

   under the “threat” of administrative or disciplinary segregation for up to 72 hours, and that the

   “threat” of that brief segregation constitutes serious harm under the TVPA, GEO is still entitled

   DSI. It is undisputed that ICE’s disciplinary system, as set forth in ICE’s Performance Based

   National Detention Standards (“PBNDS”), was expressly incorporated into GEO’s contract with

   ICE and required GEO to provide notice to detainees that segregation for up to 72 hours was an

   authorized sanction for the refusal to clean their living areas. Further, the PBNDS explicitly require



   2
    There can be no question that detainees are required to clean their living areas. ECF 260
   (Plaintiffs’ Undisputed Facts #31 and #62).


                                                     3
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 4 of 40




   the ICE disciplinary severity scale that sets forth the sanction of segregation for the refusal to clean

   a living area be adopted by contractors without alteration. Because it is undisputed that ICE

   required and directed GEO to comply with the PBNDS (including its disciplinary system), and

   that in turn GEO complied with the PBNDS—GEO is entitled to summary judgment based upon

   DSI.3

            The VWP Class alleges that GEO has been unjustly enriched by paying detainees who

   volunteer to participate in certain tasks as part of the VWP only $1.00 per day. The Department of

   Homeland Security (“DHS”) and ICE, by contract, require that GEO administer the VWP at the

   AIPC. DHS and ICE validly conferred to GEO the authority to administer the VWP, in which

   detainees receive a $1.00 daily allowance for their participation. The $1.00 per day pay rate was

   set by Congress and adopted by ICE in the PBNDS. Therefore, in this lawsuit where Plaintiffs’

   challenge the $1.00 per day pay rate under an unjust enrichment theory, GEO is entitled to DSI

   because the VWP is required by ICE and the $1.00 per day pay rate was explicitly set by Congress

   and adopted by ICE in the PBNDS. Accordingly, because GEO merely performed as the federal

   government lawfully directed, Plaintiffs’ Motion should be denied. Furthermore, because the

   undisputed facts make clear that GEO has established the defense of DSI, this Court should enter

   summary judgment in GEO’s favor on its DSI defense.

                 III.    RESPONSE TO STATEMENT OF UNDISPUTED FACTS

            In support of their Motion, Plaintiffs submitted 98 purportedly undisputed facts, most of

   which are immaterial to the issues before this Court. Thus, GEO identifies the relevant and material



   3
    Furthermore, the fact that GEO was merely complying with the directives of ICE establishes that
   any alleged threat was not made “knowingly.”


                                                      4
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 5 of 40




   undisputed facts below, omitting impertinent information. Should the Court find any of Plaintiffs’

   other submitted facts to be relevant and material, GEO has submitted its response to each fact, as

   numbered in Plaintiffs’ brief, as Exhibit A.4 Insofar as the Court determines the disputed facts are

   relevant to Plaintiffs’ motion, which it should not, summary judgment in Plaintiffs favor would be

   inappropriate.

                               A. Material Undisputed Facts from Plaintiffs’ Motion

       1.   ICE is a federal agency tasked with enforcing U.S. immigration laws. 6 U.S.C. § 542. ECF

            260 (Plaintiffs’ Undisputed Fact #1).

       2.   ICE has the authority to detain foreign nationals suspected of entering the United States

            unlawfully. Immigration and Nationality Act, codified at 8 U.S.C. §§ 1101 et seq. ECF 260

            (Plaintiffs’ Undisputed Fact #2).

       3.   ICE contracts with GEO to house some of its detainees in detention facilities throughout the

            country. See https://www.geogroup.com/Locations. ECF 260 (Plaintiffs’ Undisputed Fact

            #3).

       4.   Among GEO’s portfolio of ICE detention facilities is the Aurora Facility. ECF 260

            (Plaintiffs’ Undisputed Fact #4).

       5.   GEO continuously operated the Aurora Facility, under contract[s] with ICE, from October

            22, 2004 to October 22, 2014. ECF 260 (Plaintiffs’ Undisputed Fact #5).

       6.   The Contract may be modified during its term by mutual consent of GEO and ICE. ECF

            260 (Plaintiffs’ Undisputed Fact #8).



   4
    All exhibits referenced herein have been filed concurrently as attachments to the declaration of
   undersigned counsel.


                                                      5
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 6 of 40




    7.     The Performance Based National Detention Standards (“PBNDS”) are a series of minimum

           standards for detention facilities developed by ICE. ECF 260 (Plaintiffs’ Undisputed Fact

           #24).

    8.     The PBNDS are incorporated into the Contract. ECF 260 (Plaintiffs’ Undisputed Fact #25).

    9.     Pursuant to the Contract, GEO must abide by the PBNDS ECF 260 (Plaintiffs’ Undisputed

           Fact #26)

    10.    A modification to the 2011 Contract incorporated the 2011 PBNDS into that contract. ECF

           260 (Plaintiffs’ Undisputed Fact #27).

    11.    The PBNDS authorize up to 72 hours of disciplinary segregation as punishment for certain

           offenses in what is designated as the “high moderate” offense category. ECF 260 (Plaintiffs’

           Undisputed Fact # 77). Among the “high moderate” offenses crafted by ICE is “Refusing

           to clean assigned living area.” (Plaintiffs’ Undisputed Fact # 79).

    12.    The PBNDS Require that staff and detainees maintain a high standard of facility sanitation

           and general cleanliness . . . All horizontal surfaces shall be dampdusted daily with an

           approved germicidal solution used according to the manufacturer’s directions. Windows,

           window frames, and windowsills shall be cleaned on a weekly schedule. Furniture and

           fixtures shall be cleaned daily. Floors shall be mopped daily and when soiled, using the

           double-bucket mopping technique and with a hospital disinfectant-detergent solution mixed

           according to the manufacturer’s directions. A clean mop head shall be used each time the

           floors are mopped. Waste containers shall weigh less than 50 lbs., be non-porous and lined

           with plastic bags; the liner shall be changed daily. Waste containers shall be washed weekly

           at a minimum, or as needed when they become soiled. Cubicle curtains shall be laundered



                                                     6
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 7 of 40




           monthly or during terminal cleaning following treatment of an infectious patient. ECF 260

           (Plaintiffs’ Undisputed Fact #31).

       13. Like the PBNDS, GEO’s Aurora Detainee Handbook states that detainees are “required to

            keep [their] personal living area clean and sanitary.” ECF 260 (Plaintiffs’ Undisputed Fact

            #62).

       14. The Aurora Detainee Handbook is issued to all detainees entering Aurora. ECF 260

            (Plaintiffs’ Undisputed Fact #60).

       15. All of GEO’s policies are reviewed and approved by an on-site ICE official. ECF 260

            (Plaintiffs’ Undisputed Fact #43).

    16.    ACA Standard 4-ALDF-1A-04 requires that: “The facility is clean and in good repair. A

           housekeeping and maintenance plan addresses all facility areas and provides for daily

           housekeeping and regular maintenance.” ECF 260 (Plaintiffs’ Undisputed Fact #38).

    17.    ACA Standard 4-ALDF-5C-08 requires that: “Pretrial and unsentenced inmates are not

           required to work except to do personal housekeeping and to clean their housing area.

           Inmates are allowed to volunteer for work assignments.” This standard is incorporated into

           the PBNDS. ECF 260 (Plaintiffs’ Undisputed Facts #39 and #38).

    18.    ACA Standard 4-ALDF-1A-04 requires that: “The facility is clean and in good repair. A

           housekeeping and maintenance plan addresses all facility areas and provides for daily

           housekeeping and regular maintenance.” ECF 260 (Plaintiffs’ Undisputed Fact #33).

       19. GEO’s Sanitation Procedures do not specify which aspects of cleaning are the

            responsibility of HUSP workers and which are the responsibility of VWP workers. ECF

            260 (Plaintiffs’ Undisputed Fact #46).



                                                     7
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 8 of 40




         20. The Voluntary Work Program (“VWP”) section of the PBNDS provides that detainees

            “shall be provided the opportunity to participate in a voluntary work program.” ECF 260

            (Plaintiffs’ Undisputed Fact #35)

         21. GEO pays detainees who work in the VWP at the Aurora Facility $1.00 per day. ECF 260

            (Plaintiffs’ Undisputed Fact #93).

         22. ICE reimburses its contractors no more than $1.00 per day for work performed in the VWP.

            ECF 260 (Plaintiffs’ Undisputed Fact #94).

                                   B. Statement of Additional Undisputed Facts.

    1.    The United States Congress has delegated to DHS, and its agency ICE, the sole authority to

          arrange for all aspects of the detention of aliens pending the results of their immigration

          proceedings. See 8 U.S.C. § 1231(g)(1) (“The [Secretary of Homeland Security] shall arrange

          for appropriate places of detention for aliens detained pending removal or a decision on

          removal.”).

    2.    In making these arrangements, ICE must consider the use of private contractors to detain

          aliens prior to constructing its own facilities. See 8 U.S.C. § 1231(g)(2) (“Prior to initiating

          any project for the construction of any new detention facility for the Service, the

          Commissioner shall consider the availability for purchase or lease of any existing prison, jail,

          detention center, or other comparable facility suitable for such use.”).

    3. As a result of Congress’ directive, ICE neither constructs nor operates its own immigration

         detention facilities, Ex. B (Dec. of Tae Johnson), and therefore its state and private contractors

         are critical to carrying out the federal function of immigration detention.




                                                      8
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 9 of 40




    4. Due to significant fluctuations in the number and location of removable aliens apprehended

        by DHS and subject to detention, it is important for ICE to maintain flexibility with regard to

        its immigration detention facilities. Otherwise, ICE could invest heavily in its own facilities

        only to have them stand idle if a particular geographic area later experiences a drastic decrease

        in demand for detainee housing. Ex. B.

                                         GEO’s Contracts with ICE

    5. Consistent with this overall policy, ICE chose to contract with the AIPC to detain aliens

        pending the resolution of their immigration proceedings. ECF 260 at 2 (Plaintiffs’ Undisputed

        Facts # 3, 4, and 5). GEO owns and operates the AIPC, and has operated it pursuant to a series

        of direct contracts between GEO and ICE. Id. (Plaintiffs’ Undisputed Fact # 5). ICE is

        authorized by DHS and Congress to enter into these contracts. See, e.g., 8 U.S.C. §§

        1103(a)(11), 1231(a)(2), (g).

    6. All immigration detention processing centers, including the AIPC, must adhere to ICE’s

        standards. In 2000, the Immigration and Naturalization Service (“INS”), ICE’s predecessor,

        adopted the original National Detention Standards (the “2000 NDS”). ICE promulgated

        subsequent versions of the PBNDS in 2008 (the “2008 PBNDS”), and 2011 (later updated in

        2016) (the “2011 PBNDS”) (the 2000 NDS are located at https://www.ice.gov/detention-

        standards/2000; the 2008 PBNDS are located at: https://www.ice.gov/detention-

        standards/2008; the 2011 PBNDS are located at: https://www.ice.gov/detention-

        standards/2011).

    7. In each contract GEO entered into with ICE for the operation of the AIPC, the 2000 NDS,

        2008 PBNDS, or the 2011 PBNDS, as applicable, were incorporated into the contract and



                                                     9
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 10 of 40




        GEO was required to comply with the same. ECF 260 at 7 (Plaintiffs’ Undisputed Facts # 25

        and 26).

    8. GEO’s contract with ICE, number ACD-3-C-0008, required it to comply with the 2000 NDS

        from March 27, 2003 to September 28, 2006. ECF 262-5, 12 (GEO_MEN 00059754).

    9. GEO’s contract with ICE, number HSCEOP-06-D-00010, effective September 29, 2006,

        similarly required it to comply with the 2000 NDS. ECF 24-4, 11 (GEO_MEN 00059644);

        see also ECF 260 at 3 (proffering as undisputed the fact that HSCEOP-06-D-00010 was one

        of GEO’s contracts with ICE during the class period); ECF 262-4 (incorporating the 2000

        NDS into the contract).

    10. On April 28, 2010, GEO entered into a contract modification with ICE (HSCEOP-06-D-

        00010/P00018) which required it to comply with the 2008 PBNDS, effective immediately.

        Ex. C ; ECF 261-9 (2008 PBNDS).

    11. GEO’s subsequent contract with ICE, number HSCEDM-11-D-00003, required it to continue

        to comply with the 2008 PBNDS. That contract was effective September 15, 2011. ECF 262-

        2, 38 (incorporating the 2008 PBNDS into the contract); see also ECF 260 at 3 (proffering as

        undisputed the fact that HSCEDM-11-D-00003 was one of GEO’s contracts with ICE during

        the Class Period).

    12. On May 23, 2013, GEO entered into a contract modification with ICE (HSCEDM-11-D-

        00003/P00005) agreeing that, effective June 23, 2013, GEO would comply with the 2011

        PBNDS. Ex. D; ECF 262-3, 2 (GEO-MEN 00020406; see also ECF 260 at 3 (proffering as

        undisputed the fact that HSCEDM-11-D-00003/P00005 was one of GEO’s contracts with ICE

        during the Class Period).



                                                  10
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 11 of 40




                              The ICE-Mandated Disciplinary Severity Scale

    13. The 2000 NDS and all applicable versions of the PBNDS require GEO to adopt, without

        alteration, the ICE disciplinary severity scale. ECF 261-10 at 17 (2000 NDS) (Contract

        Detention Facilities “shall adopt, without changing, the offense categories and disciplinary

        sanctions set forth in this section.”); ECF 261-9 at 45 (2008 PBNDS) (Contract Detention

        Facilities “shall adopt, without alteration, the offense categories and disciplinary sanctions set

        forth in this section.”); ECF 261-8 at 39 (2011 PBNDS) (“All facilities shall have graduated

        scales of offenses and disciplinary consequences as provided in this section.”).

    14. The 2000 NDS and all versions of the PBNDS require GEO to provide notice to detainees, in

        the local detainee handbook, of the ICE-mandated disciplinary severity scale. ECF 261-10 at

        10 (2000 NDS) (“The detainee handbook, or supplement, issued to each detainee upon

        admittance, shall provide notice of. . . the disciplinary severity scale…”); ECF 261-9 at 44

        (2008 PBNDS) (“The detainee handbook, or supplement, issued to each detainee upon

        admittance, shall provide notice of. . . the disciplinary severity scale…”); ECF 261-8 at 38

        (2011 PBNDS) (“The detainee handbook, or supplement, issued to each detainee upon

        admittance, shall provide notice of. . . the disciplinary severity scale…”).

    15. Likewise, the 2000 NDS and all versions of the PBNDS explicitly provide a disciplinary

        severity scale that includes the “[r]efusal to clean assigned living area” as an offense which

        can be sanctioned by “[d]isciplinary segregation (up to 72 hours).” ECF 261-10 at 24 (2000

        NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47 (2011 PBNDS); see also ECF 260 at 17

        (Plaintiffs’ Undisputed Facts #77 and #79).




                                                     11
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 12 of 40




    16. The 2000 NDS and all versions of the PBNDS also explicitly provide a disciplinary severity

        scale that lists “[r]efusing to obey the order of a staff member or officer” as an offense which

        can be sanctioned by “[d]isciplinary segregation (up to 72 hours).” ECF 261-10 at 24 (2000

        NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47 (2011 PBNDS); see also ECF 260 at 17

        (Plaintiffs’ Undisputed Facts #77 and #79).

    17. The AIPC’s local detainee handbook’s disciplinary severity scale does not deviate from the

        2000 NDS or the applicable PBNDS. Ex. E (2005 Handbook); (GEO_MEN 00054151-222);

        Ex. F (2007 Handbook); Ex. G (2008 Handbook); Ex. H (2010 Handbook); Ex. I (2011

        Handbook); ECF 261-17 (October 2013 Handbook) (Specifically identified in Plaintiffs

        discovery responses as the basis for their claims); Ex. J, Kevin Martin Dep. 40:21-24 (“Q. Do

        you know if there’s any deviation from between the DB -- excuse me, between the GEO

        Detainee Handbook and the PBNDS as far as disciplinary requirements? A. Not as far as

        disciplinary requirements[.]”).

   18. The 2000 NDS and the applicable versions of the PBNDS provide for the exact graduated

       scales of offenses and disciplinary consequences for dedicated facilities, such as the AIPC.

       ECF 261-10 at 24 (2000 NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47 (2011 PBNDS).

       The graduated scale of offenses (of which detainees must be made aware) are explicitly laid

       out in the 2000 NDS and the applicable PBNDS, providing GEO no discretion whatsoever to

       alter the disciplinary severity scale.

   19. As required by the 2000 NDS and the applicable versions of the PBNDS, the disciplinary

       severity scale is copied verbatim into the local detainee handbook at the AIPC. Ex. J, Kevin




                                                    12
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 13 of 40




       Martin Dep. 40:13-16 (“And does the Detainee Handbook lay out these exact rules from the

       PBNDS for the detainees as far as discipline goes? A: Yes.”); 83:17-22 (same).

   20. In addition to the disciplinary severity scale, GEO has detailed a Sanitation Procedures

       document that contains a section entitled “Detainee Sanitation Procedures.” ECF 262-8; see

       also ECF 50-4 (the “Sanitation Procedures”).

   21. The Sanitation Procedures sets forth general standards for sanitation that must be followed by

       both GEO employees and detainees. Id. While the sanitation policies for detainees apply to

       those detainees housed at the AIPC who participate in cleaning tasks through the VWP or by

       cleaning their living area, ECF 50-1, 9 (Ceja Dep. 29:13-16), the Sanitation Procedures were

       not developed to assign tasks to specific individuals, but rather to detail the actual process for

       cleaning and materials and supplies to be used. Ex. J, Kevin Martin Dep. 208:6-11.

   22. The Sanitation Procedures also contain a section detailing the consequences for non-

       compliance, stating: “The Dormitory/Unit Officer will inspect all living areas daily and report

       any infraction of these regulations to the immediate supervisor. The officer will notify

       detainees of unsatisfactory conditions, in cases of continued noncompliance, staff will issue an

       incident report.” ECF 262-8, 4; see also ECF 50-4. The Sanitation Procedures do not provide

       for any other penalty for non-compliance. Id.

   23. GEO has never maintained a separate policy or practice of placing a detainee in solitary

       confinement for the refusal to clean a living area. Ex. K (Amber Martin Dep., 134, 135.).

   24. ICE audits GEO to ensure that GEO complies with all requirements of its contract, including

       its obligations under the PBNDS. Ex. L.

   25. As part of each inspection, each audit reviews compliance with each PBNDS requirement. Id.



                                                    13
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 14 of 40




   26. The materials provided to detainees at intake, including the handbook and orientation video,

       are regularly audited and have passed each audit since 2004. Id.

   27. The audits specifically review intake procedures to ensure that the orientation information

       provides information about ‘[u]nacceptable activities and behavior, and corresponding

       sanctions” as well as the”detainee handbook.” Id. (GEO-MEN 00131895).

   28. The disciplinary severity scale is audited and has passed each audit since 2004. Id.

   29. The audits review whether GEO provides notice of the disciplinary severity scale and have

       found GEO compliance based upon a review of its handbooks. Id. (GEO-MEN 00131936).

   30. The VWP has been audited each year and has passed each audit since 2004. Id.

   31. ICE has not only approved of the disciplinary severity scale but has also acted to implement

       and enforce the sanctions therein. One of the named Plaintiffs in this case—Demetrio

       Valerga—explained during his deposition that ICE officers also enforced the ICE sanctions.

       After claiming that one of GEO’s corrections officers told Mr. Valerga that he could be placed

       in segregation if he did not help clean his own common area, Ex. M, Dep. of Demetrio Valerga,

       135:15-137:19, Mr. Valerga then explained that ICE officers woke him up, pulled him out of

       his housing unit, and spoke to him directly. Id. at 138:2-13. During that conversation, ICE

       officers told Mr. Valerga that he could, in fact, be taken to segregation for refusing to help

       clean his living area. Id. at 138:15-23.5

                                                   The VWP




   5
    Even after the ICE Officer’s warning, Mr. Valerga refused to clean and later refused again
   several times. See Ex. M Dep. of Demetrio Valerga, 139:6-24, 140:2-20. Mr. Valerga was never
   placed in segregation for refusing to clean. Id.


                                                    14
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 15 of 40




   32. The 2000 NDS and all applicable versions of the PBNDS require that GEO provide detainees

       the opportunity to participate in a VWP. (Plaintiffs’ Undisputed Fact #35).

   33. The 2000 NDS, with which the AIPC was contractually obligated to comply from March 27,

       2003 to April 28, 2010, required GEO to provide “compensation” and explicitly directed that

       “the stipend is $1.00 per day, to be paid daily.” ECF 261-10, 5 (2000 NDS).

   34. Likewise, the 2008 PBNDS, with which the AIPC was contractually obligated to comply from

       April 28, 2010 to June 22, 2013, mandated that “the compensation is $1.00 per day.” ECF 261-

       9 at 63 (2008 PBNDS).

   35. Beginning on June 23, 2013, AIPC was bound by the 2011 PBNDS, which state that

       participants in the VWP will be compensated with “at least $1.00 (USD) per day.” ECF 261-8

       at 53 (2011 PBNDS). Thus, the “at least” language upon which the VWP Class relies was not

       implemented at the AIPC until approximately halfway through the VWP Class Period.

   36. Before the 2011 PBNDS were implemented at the AIPC, GEO paid the amount it was explicitly

       directed by ICE to pay to VWP participants: $1.00 per day. (Plaintiffs’ Undisputed Fact #93).

   37. Thereafter, GEO continued to pay members of the VWP Class $1.00 per day the minimum

       payment explicitly permitted by the 2011 PBNDS. (Plaintiffs’ Undisputed Fact #93).

                                         Plaintiffs’ Allegations

   38. Plaintiffs allege that the PBNDS disciplinary severity scale forms the basis of their TVPA

       claim. ECF 50-3, 25; see also Ex. N (Plaintiffs’ Sixth Supplemental discovery responses).

   39. Plaintiffs claim that the Sanitation Procedures, when read together with the ICE-mandated

       disciplinary severity scale, violate the TVPA. Id.




                                                   15
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 16 of 40




   40. Plaintiff Menocal was never threatened by a GEO employee with disciplinary or administrative

       segregation for the refusal to clean his living area. Ex. O (Plaintiffs’ Second discovery

       responses Interrogatory No. 27). Rather, the only “threat” Menocal alleges was through the

       local AIPC detainee handbook and orientation video, which explained ICE’s PBNDS

       disciplinary severity scale. Ex. N (Interrogatory No. 39).

   41. The other named Plaintiffs likewise claim that ICE’s PBNDS-mandated disciplinary severity

       scale in the local AIPC detainee handbook, as well as the same information provided to them

       during their AIPC orientation forms the basis for their TVPA claims. Ex. N; Ex. O.

   42. In sum, Plaintiffs’ TVPA claim is limited to the allegation that detainees cleaned their living

       areas “in order to avoid solitary confinement” or “segregation.” ECF 47 at 7 (Plaintiffs’ Class

       Certification Motion); see also ECF 1 at ¶¶ 6, 73 (Plaintiffs’ Complaint).

   43. Plaintiffs’ claims do not rest on every single time they cleaned their living area, but rather,

       only those instances where cleaned up the tables in their living areas after meals.

   44. The basis for Plaintiffs’ unjust enrichment claim is that GEO was unjustly enriched by paying

       only $1.00 per day for completion of their VWP tasks. ECF 49 at 3.

                                    IV.     LAW AND ANALYSIS

                                      A. Applicable Legal Standard.

       In considering whether to grant a motion for summary judgment, the court must “view the

   evidence and make all reasonable inferences in the light most favorable to the nonmoving party.”

   Natural Gas Co. v. Nash Oil & Gas, Inc., 526 F.3d 626, 629 (10th Cir.2008). Summary judgment

   is appropriate when the pleadings, depositions, answers to interrogatories, admissions and

   affidavits, if any, show there is no genuine issue of material fact and the moving party is entitled



                                                    16
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 17 of 40




   to judgment as a matter of law. Fed.R.Civ.P. 56(c). O’Connor v. Check Rite, Ltd., 973 F. Supp.

   1010, 1014 (D. Colo. 1997) (Kane, J.). A fact is “material” if it “might affect the outcome of the

   suit under governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a

   factual dispute is “genuine” if a “reasonable jury could return a verdict for the nonmoving party.”

   Id. Although the motion for summary judgment before the Court was initiated by Plaintiffs, Fed.

   R. Civ. P. 56(f) allows the district court to grant summary judgment for a nonmovant where the

   material facts are undisputed.6 Alternatively, GEO’s opposition may be construed by this Court as

   a cross-motion for summary judgment and “assume that there is no evidence which needs to be

   considered other than that which has been filed by the parties.” Harrison W. Corp. v. Gulf Oil Co.,

   662 F.2d 690, 692 (10th Cir. 1981).

                                   B. Derivative Sovereign Immunity.

            The U.S. Supreme Court recently reaffirmed that under that doctrine of derivative

   sovereign immunity, government contractors may “obtain certain immunity in connection with

   work which they do pursuant to their contractual undertakings with the United States.” Campbell-

   Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016) (internal quotation marks omitted) (quoting Brady
   v. Roosevelt S.S. Co., 317 U.S. 575, 583 (1943)).7 A federal government contractor is entitled to

   6
     The nonmoving party may establish it is entitled to summary judgment in response to a moving
   party’s motion. See e.g. Int’l Tele-Marine Corp. v. Malone & Assocs., Inc., 845 F. Supp. 1427,
   1435 (D. Colo. 1994) (Kane, J.) (considering nonmoving party’s claim that it was entitled to
   summary judgment as raised in its opposition papers).
   7
     To avoid any confusion, following the filing of this lawsuit and GEO’s Answer, the Supreme
   Court decided Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016). In Campbell-Ewald,
   the Supreme Court made clear that derivative sovereign immunity is distinct and separate from the
   “government contractor defense” enumerated in Boyle v. United Techs. Corp., 487 U.S. 500, 508,
   108 S. Ct. 2510, 2516, 101 L. Ed. 2d 442 (1988). In Boyle, the Court examined when a federal
   contractor may be held liable under state law for work performed under a contract with the federal
   government. Id. The Court explained that the government contractor defense involves the limited
   issue of whether state law is displaced because it conflicts with a contractual term in an area of


                                                   17
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 18 of 40




   DSI when it performs work “authorized and directed by the Government of the United States” and

   the contractor “simply performed as the Government directed.” Campbell-Ewald Co., 136 S. Ct.

   at 673. In that way, DSI ensures that “‘there is no liability on the part of the contractor’ who simply

   performed as the Government directed.” In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig.,

   928 F.3d 42, 69 (D.C. Cir. 2019) (quoting Yearsley v. W.A. Ross Constr. Co., 309 U.S. 18, 21

   (1940)). Authorization is “validly conferred” on a contractor if Congress authorized the

   government agency to perform a task and empowered the agency to delegate that task to the
   contractor, provided it was within the power of Congress to grant the authorization. See Yearsley,

   309 U.S. at 20, 60 S.Ct. 413. Put another way, a government contractor that “violates both federal

   law and the government’s explicit instructions” loses the shield of DSI and is subject to suit by

   those adversely affected by the contractor’s violations. Campbell-Ewald Co., 136 S. Ct. at 672.

   The only requirements for DSI to apply are (1) that the federal contractor “perform[] as the

   Government directed,” Campbell-Ewald, 136 S.Ct. at 673, and (2) that “authority to carry out the

   project was validly conferred” by the government, Yearsley, 309 U.S. at 20-21.8 As explained


   federal interest. Id. In contrast, Campbell-Ewald made clear that derivative sovereign immunity
   applies where a government contractor merely acted as authorized by the federal government.
   Campbell-Ewald did not mention Boyle, nor the “government contractor defense,” and Boyle does
   not mention “derivative sovereign immunity.” Adding further clarity, despite pleas from the
   appellant, Campbell-Ewald did not apply or mention the test enumerated in Boyle, making clear
   the doctrines are distinct. Campbell-Ewald confirmed that derivative sovereign immunity applies
   more broadly to afford a federal government contractor immunity for both state and federal law
   claims without any requirement that the contractor establish the grounds for displacement of state
   law. Cases decided after the Court’s 2016 Campbell-Ewald decision have likewise treated
   derivative sovereign immunity as its own distinct defense, separate from the government
   contractor defense under Boyle. See, e.g., Scott v. J.P. Morgan Chase & Co., 296 F. Supp. 3d 98
   (D.D.C. 2017) (applying derivative sovereign immunity to state and federal law claims separate
   from government contractor defense); cf. In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig.,
   928 F.3d 42, 69 (D.C. Cir. 2019) (drawing a distinction between the legal principles enumerated
   in Boyle and Campbell-Ewald). And, Plaintiffs agree that the two doctrines are distinct. ECF 260
   at n.5.
   8
     Unlike the “government contractor defense” in Boyle, DSI does not consider “discretion” in the
   design. Compare Cunningham, 888 F.3d 640, 643 with Boyle, 487 U.S. at 508.


                                                     18
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 19 of 40




   below, both requirements are satisfied here.

            Recently, the Fourth Circuit addressed facts analogous to those here. In Cunningham v.

   General Dynamics Information Technology, Greg Cunningham received an autodialed call from

   General Dynamics (a government contractor), advertising the commercial availability of health

   insurance. 888 F.3d 640, 643 (4th Cir.), cert. denied, 139 S. Ct. 417 (2018). Cunningham filed suit

   on behalf of a putative collective, arguing that because he had not provided his express consent,

   General Dynamics had violated the Telephone Consumer Protection Act (“TCPA”). Id. In
   response, General Dynamics claimed that it was immune from suit under the principle of DSI. Id.

   General Dynamics called Cunningham in connection with its contract with the Department of

   Health and Human Services (“DHHS”) wherein General Dynamics was required to make calls

   informing individuals about their ability to buy health insurance created by the Affordable Care

   Act (“ACA”).9 Id. at 643. Under the contract, General Dynamics was required to make phone calls

   during a specified timeframe to inform individuals about their ability to buy health insurance

   through the health insurance exchanges created by the ACA. Id. at 644. DHHS authorized General

   Dynamics to use an autodialer to make the calls, provided a script for each call, and provided a list

   of phone numbers for each call. Id. The contract also required General Dynamics follow all

   applicable laws. Id. at 647. DHHS provided Cunningham’s phone number to General Dynamics,

   indicating he was an individual who should be notified of his right to purchase health insurance

   through the exchanges. Id. However, Cunningham had previously opted out of the communications

   and the instruction to call him despite his prior opt-out gave rise to liability under the TCPA. Id.

   Interpreting Campbell-Ewald the Fourth Circuit concluded that governmental immunity was

   precluded only where a contractor violates its contract with the federal government. Thus, in

   assessing whether DSI applied, the Fourth Circuit concluded that General Dynamics did not violate


   9
    DHHS was authorized to establish a system informing applicants about their eligibility for a
   qualified health plan pursuant to 42 U.S.C. § 18083(a), (b)(2), (e).


                                                    19
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 20 of 40




   its contract when it made the call to Cunningham, because the call was explicitly authorized under

   the contract. Id. In so holding, the Fourth Circuit made clear that General Dynamics’ failure to

   obtain Cunningham’s consent prior to placing the phone call –as mandated by the TCPA – was

   insufficient to show a violation of the contract which required it to comply with “all applicable

   laws,” where its actions were otherwise directed by the contract. Id. Thus, General Dynamics was

   entitled to DSI. Id.

            Here, the parties do not dispute the applicable law. Plaintiffs rely upon Campbell-Ewald
   and Cunningham in bringing their Motion. ECF 260 at 26-27. Rather, the parties only dispute the

   application of the law to the facts. When viewed in its totality, there is no question GEO has

   “simply performed as [ICE] directed” and that ICE’s authority to delegate the care of detainees,

   and attendant discipline, was validly conferred by Congress.

        C. ICE’s Authority to Contract with GEO for the Care, Supervision, and Discipline of
                                 Detainees was Validly Conferred. 10

            Congress has validly conferred on ICE the authority to provide for the custodial supervision

   of detainees using private contractors like GEO. ICE has broad discretion to determine where to

   house ICE detainees. See e.g., Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1440 (9th Cir.

   1986) (“Congress . . . placed the responsibility of determining where aliens are detained within the

   discretion of the Attorney General.”); Rios–Berrios v. I.N.S., 776 F.2d 859, 863 (9th Cir. 1985) (a

   decision to detain an alien arrested in California at a facility in Florida was within the province of

   ICE); Sasso v. Milhollan, 735 F. Supp. 1045, 1048 (S.D.Fla. 1990) (a decision to transfer an alien

   from one locale to another is within the sound discretion of ICE); c.f. Demore v. Kim, 538 U.S.



   10
     While GEO addresses this element of its defense, it is worth noting that Plaintiffs’ do not dispute
   that it is within ICE’s authority to set the methods of discipline for ICE detainees and provide a
   $1.00 per day stipend to detainees who participate in the VWP.


                                                    20
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 21 of 40




   510, 523 (2003) (quoting Zadvydas v. Davis, 533 U.S. 678, 711 (2001) (Kennedy, J.,dissenting))

   (Congress’s “considerable authority over immigration matters” includes the “power to detain

   aliens in connection with removal.”). Harisiades v. Shaughnessy, 342 U.S. 580, 588–89 (1952)

   (“[A]ny policy toward aliens” is “exclusively entrusted to the” Federal Government.). The parties

   agree that Congress delegated to DHS and its agency, ICE, the authority to detain aliens placed

   into removal proceedings. See ECF 260 at 2 (Plaintiffs’ Undisputed Facts # 1 and 2); see also 8

   U.S.C. §§ 1103, 1226, 1231. In carrying out that mandate, ICE is directed by Congress to contract

   with state governments or private entities for the operation and lease of detention facilities before

   constructing or acquiring new facilities. 8 U.S.C. §§ 1103(a)(11), 1231(a)(2), (g). The ICE contract

   at issue here, between GEO and ICE for the operation of the AIPC, is therefore, authorized by

   Congress’s valid delegation of authority. Moreover, the parties do not dispute that compliance with

   the 2000 NDS and all applicable versions of the PBNDS was contractually mandated by GEO’s

   contracts with ICE (and a valid exercise of ICE’s authority). ECF 260 at 7 (facts 25 & 26). Thus,

   the conduct about which Plaintiffs complain in this case has been prescribed by ICE as part of its

   validly conferred authority to provide for the custodial supervision of alien detainees. Moreover,

   there is no question that GEO has performed precisely as directed by ICE without violating its

   contractual obligations or exceeding its delegated authority.

                           D. 2000 NDS and PBNDS Disciplinary Standards.

            Whether an individual or entity is liable under the TVPA turns not on what type of labor

   an entity compels an individual to perform, but rather the means used to obtain the labor. If an

   individual obtained the labor of another through the means of persuasion or incentives, but with




                                                    21
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 22 of 40




   inadequate payment, the remedy does not lie with the TVPA.11 Rather, to be entitled to protection

   under the TVPA, the means through which labor is compelled must be explicitly enumerated as

   nd arunlawful under the TVPA. As is relevant here, for Plaintiffs to prevail on their TVPA claim,

   they must establish GEO knowingly obtained Plaintiffs’ labor by:

                  (a) means of force, physical restraint, or threats of force or physical restraint;

                  (b) by means of serious harm or threats of serious harm;

                  (c) by means of abuse of the law or threats of abuse of the law or legal process;

                  (d) by means of any scheme, plan, or pattern intended to cause the person to believe

                  that, if the person did not perform such labor or services, that person or other person

                  would suffer serious harm or physical restraint.

   18 U.S.C. § 1589(a). Here, Plaintiffs challenge ICE’s disciplinary severity scale (incorporated into

   GEO’s contracts with ICE through the 2000 NDS and applicable versions of the PBNDS) as

   constituting unlawful means under the TVPA. Plaintiffs claim that ICE’s disciplinary severity

   scale unlawfully coerced detainees into cleaning their living areas because the possible sanction

   of 72 hours in segregation constitutes a threat of serious harm (as well as actual serious harm if the

   sanction is implemented, not just threatened). Even if Plaintiffs could prove that a brief (no more

   than 72 hour) stay in segregation (or a threat of the same) is prohibited by the TVPA as serious




   11
       See United States v. Toviave, 761 F.3d 623, 625–26 (6th Cir. 2014) (holding that any
   construction of the TVPA must be “distinguishable from that of ordinary parents requiring
   chores”); see also United States v. Dann, 652 F.3d 1160, 1170 (9th Cir. 2011) (“To be sure, not
   all bad employer-employee relationships or even bad employer-immigrant nanny relationships will
   constitute forced labor.”).



                                                    22
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 23 of 40




   harm,12 the sanctions for a detainee who refuses to clean his or her living area are explicitly

   authorized and required by ICE and therefore GEO is immune from liability.

            It is undisputed that the 2000 NDS and applicable versions of the PBNDS are part of GEO’s

   contractual agreements with ICE. ECF 260 at 7 (Plaintiffs’ Undisputed Facts #25 and 26). The

   disciplinary practices Plaintiffs allege give rise to the “Forced Labor” Class are expressly directed

   and authorized by the 2000 NDS and applicable versions of the PBNDS (and are, therefore,

   incorporated as part of GEO’s contractual agreement with ICE). GEO’s Additional Undisputed

   Facts #7-19; Plaintiffs’ Undisputed Facts #17, #24, #25, #77, #79, ECF 260 at 17. Further, ICE

   mandates that GEO incorporate the disciplinary severity scale, without modification, into its local

   handbooks and provide additional notice of the sanctions where possible. GEO’s Additional

   Undisputed Fact #13; ECF 261-10 at 17 (2000 NDS) (Contract Detention Facilities “shall adopt,

   without changing, the offense categories and disciplinary sanctions set forth in this section.”); ECF

   261-9 at 45 (2008 PBNDS) (Contract Detention Facilities “shall adopt, without alteration, the

   offense categories and disciplinary sanctions set forth in this section.”); ECF 261-8 at 39 (2011

   PBNDS) (“All facilities shall have graduated scales of offenses and disciplinary consequences as

   provided in this section.”). Neither party disputes that these sanctions were drafted by ICE and

   incorporated into ICE’s contract with GEO through the PBNDS. Plaintiffs’ Undisputed Facts #25,

   26; GEO’s Additional Undisputed Fact #7. The 2000 NDS and applicable PBNDS disciplinary




   12
      GEO disputes that a brief stay of 72 hours or less in segregation constitutes serious harm. A
   significant body of case law support’s GEO’s position. But, the exact contours of serious harm
   need not be resolved in this Motion in order for the Court to find in GEO’s favor because, even
   assuming that Plaintiffs can meet their burden to show serious harm, the disciplinary severity scale
   was drafted, authorized, and required by ICE.


                                                    23
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 24 of 40




   severity scales, mandated by ICE, authorize (and direct GEO to adopt) the following disciplinary

   measures for the infraction of “[r]efusing to clean assigned living area”:

                1. Initiate criminal proceedings

                2. Disciplinary transfer (recommend)

                3. Disciplinary segregation (up to 72 hours)

                4. Make monetary restitution, if funds are available

                5. Loss of privileges (e.g. commissary, vending machines, movies, recreation, etc.)

                6. Change housing

                7. Remove from program and/or group activity

                8. Loss of job

                9. Impound and store detainee’s personal property

                10. Confiscate contraband

                11. Restrict to housing unit

                12. Reprimand

                13. Warning

            ECF 261-10, 17 (2000 NDS); 261-8,45 (2008 PBNDS); 261-8, 9 (2011 PBNDS); ECF 260

   at 17 (Plaintiffs’ Undisputed Fact #80). There is no question that under both the PBNDS and the

   AIPC handbook detainees must keep their living area clean and sanitary. ECF 260 (Plaintiffs’

   Undisputed Fact #62). The failure to do so could result in disciplinary segregation as mandated by

   INS and ICE in the 2000 NDS and each version of the PBNDS to which the AIPC has been

   contractually bound throughout the entire Class Period. Plaintiffs’ Undisputed Facts #26, #26;

   GEO’s Additional Undisputed Facts #6, #7, #13. Plaintiffs claim that GEO threatened them with



                                                       24
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 25 of 40




   segregation by listing the disciplinary severity scale in the AIPC local handbook. Ex. M (Plaintiffs’

   discovery responses). Yet, that too was mandated by ICE. The 2000 NDS and all applicable

   versions of the PBNDS require GEO to provide notice to detainees, in the local detainee handbook,

   of the ICE-provided disciplinary severity scale. . ECF 261-10 at 10 (2000 NDS) (“The detainee

   handbook, or supplement, issued to each detainee upon admittance, shall provide notice of. . . the

   disciplinary severity scale…”); ECF 261-9 at 44 (2008 PBNDS) (“The detainee handbook, or

   supplement, issued to each detainee upon admittance, shall provide notice of. . . the disciplinary

   severity scale…”); ECF 261-8 at 38 (2011 PBNDS) (“The detainee handbook, or supplement,

   issued to each detainee upon admittance, shall provide notice of. . . the disciplinary severity

   scale…”). GEO complied, copying the scale verbatim. Ex. E (2005 Handbook); (GEO_MEN

   00054151-222); Ex. F (2007 Handbook); Ex. G (2008 Handbook); Ex. H (2010 Handbook); Ex. I

   (2011 Handbook); ECF 261-17 (October 2013 Handbook). Because all detainees are also required

   to receive the local handbook under both the 2000 NDS and the applicable versions of the PBNDS,

   to the extent the local handbook’s section providing notice of the ICE disciplinary severity scale

   constitutes a threat, the complained of “threat’ was explicitly directed by ICE. Further, ICE

   explicitly approved of GEO’s handbook, orientation materials, and disciplinary scale year after

   year through annual audits. Therefore, even assuming arguendo that Plaintiffs could establish that

   the threat of solitary confinement for 72 hours or less is a threat of serious harm,13 the sanction


   13
      To date, no court has found that a mere 72 hours of disciplinary segregation would constitute
   serious harm under the TVPA. To the contrary, the only circuit court to address the issue concluded
   that the disciplinary sanctions, as enumerated in the PBNDS, would not (standing alone) give rise
   to TVPA liability. Barrientos v. CoreCivic, Inc., --- F.3d ----, 2020 WL 964358 at 7 n.5 (11th Cir.
   Feb. 28, 2020) (finding that the disciplinary sanctions authorized by the PBNDS do not give rise
   to TVPA liability). Similarly, a detainee’s brief placement in segregation in and of itself is not a
   violation of due process or a liberty interest—and therefore would be hard pressed to form the


                                                    25
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 26 of 40




   was explicitly authorized and required by ICE.14 Accordingly, GEO is entitled to DSI on any and

   all claims arising out of the disciplinary severity scale and/or sanctions which were mandated by

   the 2000 NDS or applicable versions of the PBNDS and incorporated verbatim into local

   handbooks. See Campbell-Ewald Co., 136 S. Ct. at 673.

            GEO anticipates that Plaintiffs’ Reply will attempt to draw distinctions between different

   cleaning tasks detainee’s performed while detained. For example, Plaintiffs may argue that they

   do not challenge being asked to make their bed every day (knowing the possible punishment of

   segregation exists for refusing to do so), but do take issue with mopping the floors (i.e., keeping

   them free from clutter) under the same circumstances—despite the fact that both tasks carry the

   same potential punishment under the ICE-mandated disciplinary severity scale. However, the

   undisputed facts make plain that detainees are required by the PBNDS to keep their living area

   clean. Plaintiffs Undisputed Fact # 62. There is no question that the entirety of where a detainee

   lives and sleeps is his or her “living area” while areas like the kitchen, library, or barbershop would

   be outside of a detainees “living area.”




   basis of a claim of “serious harm.” White v. Nix, 7 F.3d 120, 121 (8th Cir. 1993) (“the placement
   of an inmate in nonpunitive administrative segregation does not deprive him of a liberty interest
   protected by the Due Process Clause.”). And, directly relevant here, a detention officer may require
   a civil detainee to clean any communal area he or she uses while detained under the threat of a
   brief period of solitary confinement and such an action is not punitive. House v. Vaught, 993 F.2d
   1079, 1085-86 (4th Cir. 1993) (addressing a pre-trial detainee, the Fourth Circuit concluded that
   the threat of 48 hours of solitary confinement for the failure to clean a pod was not punitive and
   was instead permissible in the detention context).
   14
      While Plaintiffs make varied allegations about the threat of possible solitary confinement for the
   refusal to clean their living areas, no detainee alleges that GEO has exceeded or surpassed its
   authority as enumerated in the PBNDS (i.e., threatening segregation for more than 72 hours,
   actually placing a detainee in segregation for more than 72 hours, etc.).


                                                     26
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 27 of 40




                Further, the TVPA draws no such distinctions based upon the type of work performed as

   is at issue here,15 and ICE has similarly not drawn such distinctions in its disciplinary severity

   scale. Nor was ICE required to draw such a distinction in developing the guidelines for detention

   facilities. Surely, there can be no question that if a detainee intentionally pours his or her milk on

   the floor, an officer could ask him or her to clean it up to maintain discipline and self-accountability

   in the facility. Bijeol v. Nelson, 579 F.2d 423, 424 (7th Cir. 1978) (“deliberate untidiness

   compromises the health and safety of detainees and staff”). And, an officer could ask a detainee

   who left excessive crumbs after a meal to clean up after himself—all in the name of operating an

   orderly facility. Weaver v. Petray, No. CIV. 08-5195, 2010 WL 909589, at *6 (W.D. Ark. Mar.

   11, 2010) (“A detention facility does not violate the Eighth Amendment standards by giving

   inmates access to cleaning supplies and requiring them to keep their own living areas clean”).

   Similarly, an officer can ask a civil detainee to clean up his or her communal living area as it

   becomes messy during the day. Hause v. Vaught, 993 F.2d 1079, 1085 (4th Cir. 1993) (“Because

   none of the evidence indicates that the cleaning assignments here amounted to more than ‘general

   housekeeping responsibilities,’ we conclude the cleaning assignments were not inherently

   punitive. We also conclude that the cleaning assignments were related to the legitimate, non-

   punitive governmental objective of prison cleanliness.”). To be sure, all of these activities would
                                                                               16
   fall within the description of cleaning one’s “assigned living area”             (a requirement for all


   15
      Certainly, in other contexts, there are distinctions based upon work that involves coerced
   sexual acts but that is not at issue here.
   16
      Had ICE wished to limit the sanction of segregation to only those situations where a detainee
   failed to clean only specific areas in the housing unit, it could have done so by addressing
   specifically the failure to participate in the specifically delineated “personal housekeeping” tasks
   set forth in Section 5.8 of the PBNDS or by enumerating the types of cleaning tasks that could be
   sanctioned. ICE chose not to do so, instead broadening the applicability of the sanction to


                                                     27
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 28 of 40




   detainees under the PBNDS). ECF 260 (Plaintiffs’ Undisputed Fact #62). Yet, none of these

   distinct scenarios would, in and of themselves, give rise to TVPA liability. Rather, in order to fall

   within the purview of the TVPA, detainees who clean their living are must do so under the fear of

   the illegal means of coercion (including threats of serious harm). 15 U.S.C. § 1589 (requiring

   unlawful coercion for liability); Dann, 652 F.3d at 1170 (TVPA liability requires more than

   allegations of unpaid work). That is where ICE steps in. Regardless of the exact factual scenario

   giving rise to the refusal to clean one’s living area, ICE has directed GEO through the 2000 NDS

   and/or applicable versions of the PBNDS that 72 hours of disciplinary segregation is an authorized

   sanction (or possible sanction). It has further directed GEO to inform detainees of this possible

   consequence in advance of its imposition, specifically through the detainee handbook.

   Accordingly, because the sanction of disciplinary segregation for the refusal to clean one’s living

   area is explicitly authorized and directed by ICE, GEO is entitled to DSI as to the Forced Labor

   class’ TVPA claim.17

                                             E. VWP Stipend.




   encompass all refusals to clean one’s “living area.” While the phrase “living area” is not defined
   in the PBNDS or the contract, it has a commonly accepted plain meaning in the detention context:
   a detainee’s housing unit in which he or she occupies each day. See e.g. VanPatten v. Allen Cty.
   Jail, No. 1:11-CV-73-PPS, 2013 WL 2149447, at *2 (N.D. Ind. May 16, 2013) (describing the
   cleaning of “living areas” as including sweeping and wiping down tables); Treadway v. Rushing,
   No. 4:10 CV 2749, 2011 WL 13568, at *1 (N.D. Ohio Jan. 4, 2011) (describing civil pretrial
   detainees living area as their entire housing unit including sinks, drinking facilities, beds, and
   floors.); Jones v. Wittenburg, 509 F. Supp. 653, 702 (N.D. Ohio 1980) (describing the living area
   as all “modules and cells, including walls, ceiling, floor[s].”). Indeed, Section 2.13.V.A of the
   2011 PBNDS describes a detainee’s “pod” or entire living area including common areas as their
   “living area,” indicating the two are synonyms. Ex. P.
   17
      For the avoidance of doubt, GEO has never maintained a separate policy or practice of placing
   a detainee in solitary confinement for the refusal to clean. Ex. K (Amber Martin Dep., p. 134,
   135.).


                                                    28
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 29 of 40




            As detailed above, ICE is authorized to enter into contracts with private entities for the

   detention of individuals pending resolution of their immigration proceedings. Similarly, Congress

   has authorized ICE to provide for voluntary work programs that pay allowances to detainees of

   $1.00 per day. See 8 U.S.C. § 1555(d). In its contracts with GEO, ICE requires GEO to offer a

   VWP. ECF 260 (Plaintiffs’ Undisputed Fact #35). ICE establishes the terms and conditions of the

   VWP, determines which detainees are eligible to participate and what work they are eligible to

   perform, and sets the maximum hours detainees are permitted to work. Id. ICE also determines the

   amount that it will pay detainees for participation in the VWP ($1.00) and a system for payment

   whereby GEO advances the allowance initially and is thereafter reimbursed by ICE. Id. From

   October 22, 2011 (the beginning of the VWP class period) to June 23, 2013, GEO was required

   by ICE to pay detainee participants in the VWP exactly $1.00 per day. ECF 261-10, 5 (2000

   PBNDS); ECF 261-9, 63 (2008 PBNDS). GEO had no discretion. The PBNDS did not use the “at

   least” language that is contained in the 2011 version. ECF 261-9, 63 (2011 PBNDS). Plaintiffs do

   not allege that ICE’s decision to set the payment amount at $1.00 per day is beyond the authority

   validly conferred upon ICE by Congress – nor could they: the $1.00 per day allowance is

   predicated on Congress’s appropriation of $1.00 per day for ICE’s payment of allowances to

   detainees for their work. See 8 U.S.C. § 1555(d).

            In support of their Motion, however, Plaintiffs misleadingly cite only to a PBNDS section

   on VWP compensation that applied only from June 22, 2013 to October 22, 2014—less than half

   of the applicable class period, highlighting the “at least” language to argue that GEO had discretion

   to pay more than $1.00 per day. Plaintiffs make no mention of the prior versions of the PBNDS or

   how the language changed. Prior to June 23, 2013, the language of “at least” included in the 2011



                                                    29
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 30 of 40




   PBNDS had not been incorporated into GEO’s contract with ICE for the operation of the AIPC.

   Instead, under prior versions of the PBNDS (incorporated into the contract), GEO was required to

   pay exactly $1.00 per day. GEO had no discretion to pay more. When all applicable versions of

   the PBNDS are reviewed, it is clear that for the majority of the class period18 there can be

   absolutely no factual dispute that GEO was required to pay exactly $1.00 per day to detainees

   participating in the VWP and that GEO complied with that directive. Thus, because GEO paid

   $1.00 per day to detainees participating in the VWP, as explicitly instructed by ICE, it is entitled

   to DSI.

         The use of a minimum standard – at least $1.00 per day – does not obviate the determination

   by Congress and ICE that the payment of $1.00 per day is adequate. Nothing in the contract

   required GEO to pay more. In fact, GEO’s contract provides that $1.00 per day must be the “actual

   cost … per detainee,” which GEO “shall not exceed” without the approval of ICE’s Contracting

   Officer. ECF 262-2, 5 (GEO_MEN 00019616); (emphasis added). And, this exact amount was

   explicitly authorized by Congress when it set the rate for detainee allowances at “not in excess of

   $1 per day”. Dep’t of Justice Appropriations Act of 1979, Pub. L. 95-431, 92 Stat 1021, 1027 (Oct.

   10, 1978). The later-adopted “at least” language in the PBNDS, which sets the payment of $1.00

   per day as a floor, does not preclude application of DSI with respect to allowances paid after June

   23, 2013. There is no case law suggesting that the inclusion of minimum standards in a federal

   contract deprives a government contractor of claiming entitlement to DSI simply because the

   government contractor did not surpass those minimum standards by some undefined threshold.

   Indeed, under the precedent following Campbell-Ewald governmental immunity is precluded only


   18
        The VWP class period spans from October 22, 2011 to October 22, 2014.


                                                   30
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 31 of 40




   where a contractor violates the contract. See Cunningham, 888 F.3d 640, 643 (making clear that

   a violation is required to preclude the application of immunity).There is no legal authority to

   support Plaintiffs’’ position that DIS is precluded where a contractor does not exceed minimum

   standards approved of and directed by the government. Here, there is no question that GEO has

   met the minimum standard of $1.00 per day. As a result, GEO is entitled to DSI as to Plaintiffs’

   unjust enrichment claim.

                               V.     BOYLE CONTRACTOR DEFENSE

       In addition to seeking summary judgment on GEO’s DSI defense under Campbell-Ewald,

   Plaintiffs also seek summary judgment as to GEO’s government contractor defense under Boyle—

   but only as to the VWP class. Boyle, 487 U.S. at 508; ECF 260 at 30. Plaintiffs argue that GEO

   cannot invoke the Boyle defense because the 2011 PBNDS added the language of “at least” in

   front of $1.00 per day when describing detainees’ VWP stipends. In support of their argument,

   Plaintiffs ignore that ICE set the rate of compensation (even if it set a floor) and specifically

   authorized a payment of $1.00 per day – it simply cannot be disputed that a payment of $1.00 per

   day complies with a requirement to pay at least $1.00 per day. Thus, insofar as Plaintiffs’ claim

   for unjust enrichment would require GEO to pay detainees a higher base payment than $1.00 per

   day, Boyle immunity applies.

       Under Boyle, a government contractor is not liable for violations of state law where a

   significant conflict exists between the application of that state law and an identifiable federal policy

   or interest. See Boyle, 487 U.S. at 507. The Court explained that a conflict is significant when the

   state law is contrary to a specific contract term selected by the federal government. Recently, the

   Tenth Circuit examined and clarified the Boyle government contractor defense in Helfrich v. Blue



                                                     31
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 32 of 40




   Cross and Blue Shield Association, 804 F.3d 1090 (10th Cir. 2015). In Helfrich, the plaintiff, a

   federal government employee, was in an automobile accident and suffered injuries for which she

   made claims to her insurance provider. Id.at 1095. Her insurance provider paid out her medical

   claims. Id. Thereafter, she entered into a settlement with the driver of the other vehicle for a

   separate sum of money. Id. After the plaintiff obtained the settlement, her insurer invoked a

   contractual provision seeking subrogation of the benefits it had paid her. Id. The plaintiff

   responded that under state law, subrogation provisions, like the one in her benefits package, were

   prohibited. Id. The insurer thereafter asserted that the state law did not apply because it was

   displaced by federal law under Boyle as conflicting with a contractual term with the government.

   Id. The Tenth Circuit sided with the insurer, concluding that Boyle applied and had the effect of

   displacing state law. Id. at 1099.

       In reaching its conclusion, Helfrich explained that Boyle “contractor immunity would be

   available when the [violation of state law] was the product of a discretionary decision by the

   government” to select a contract term for a contract dealing with a subject of uniquely federal

   interest. Id. at 1098. Applying this test, the Tenth Circuit first concluded that the provision of

   affordable healthcare benefits to federal government employees was a uniquely federal interest

   because the government had an interest in recruiting employees to the federal workforce. Id. The

   court also recognized a strong federal interest in a uniform benefits subrogation policy in all

   states—regardless of the differences in state law. Id. at 1099. The court next concluded that the

   law significantly conflicted with a contractual term, by rewriting the reimbursement plan between

   the insurer and the employee for benefits paid out under the healthcare plan—which would

   increase the cost of health insurance to the federal government through higher premiums on its



                                                  32
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 33 of 40




   employees’ policies. Id. In sum, Helfrich concluded that “[s]tate law – whether tort law or

   otherwise – must yield if it conflicts with such a contractual term in an area of uniquely federal

   interests.” Helfrich, 804 F.3d at 1098.

       Consistent with Helfrich, there can be little debate that the contracts between GEO and ICE

   governing the operation of the AIPC are matters of uniquely federal interest. Indeed, Congress has

   delegated to DHS and its agency ICE responsibility for detaining aliens awaiting removal and the

   authority to exercise custodial supervision over those detainees. 8 U.S.C. §§ 1103, 1226, 1231.

   The detention and supervision of aliens is uniquely within the purview of the federal government

   and there is no authority to the contrary. Plaintiffs’ state law claim for unjust enrichment presents

   a significant conflict with the terms of ICE’s contracts with GEO by requiring that payments under

   the VWP be some amount more than $1.00 per day, resulting in increased costs like in Helfrich.

   ICE required that GEO provide detainees participating in the VWP a stipend of “at least $1.00 per

   day”. Plaintiffs’ state law unjust enrichment claim seeks to uproot and supplant ICE’s decision to

   allow a payment of exactly $1.00 per day, in favor of their own VWP stipend. If ICE wanted to

   require some other VWP stipend – something far in excess of $1.00 per day – it could have stated

   as such in the 2011 PBNDS. It did not – and Boyle immunity provides that state law unjust

   enrichment actions cannot substitute for ICE’s decision-making.

       As the court in Helfrich explained, state law must yield if it conflicts with a term in a federal

   contract, selected as a matter of federal discretion in an area of uniquely federal interests. Helfrich,

   804 F.3d at 1098. That is precisely the circumstance here. Plaintiffs’ effectively seek a judgment

   that a payment of $1.00 per day for VWP participation is unlawful. ICE allows this very thing. If

   this Court were to apply the state law of unjust enrichment to circumvent the federal government’s



                                                     33
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 34 of 40




   determination of the allowance to be paid to detainees, it would create a significant conflict with

   federal immigration policy. Further, it would interfere with the federal government’s interest in

   uniform treatment of ICE detainees, regardless of the state in which they are housed, like in

   Helfrich. Certainly, if courts in each state were to determine the allowance for VWP participation

   based upon principles of unjust enrichment, the rates would vary all over the country. Thus, GEO

   is entitled to the Boyle contractor defense because unjust enrichment would significantly interfere

   with a unique function of the federal government.

       Additionally, Plaintiffs’ reliance upon this Court’s prior rulings is misplaced. This Court

   previously considered GEO’s motion to dismiss based on the Boyle government contractor defense

   and concluded that based upon the pleadings alone, GEO had not met its burden.ECF 23, 13. But

   the Court previously had available to it only the language of the 2011 PBNDS. The Court found

   that the language “at least” in front of $1.00 per day did not prohibit GEO from paying more and,

   therefore, presented no significant conflict with the Plaintiffs’ state claims for unjust enrichment.

   Id. In support of this Motion, GEO has filed the prior versions of the ICE PBNDS standards that

   governed GEO’s operation of the AIPC from 2011 until June 23, 2013. Prior to June 23, 2013, the

   “at least” language upon which the Court relied was absent from the contracts and standards. Id.

   Instead, the language required GEO to pay $1.00 per day. GEO had no discretion to pay more. Id.

   Accordingly, to the extent the Court relied on the later-adopted language to conclude there is no

   significant conflict, that conclusion is unsupported with respect to the allowances paid from 2011-

   June 2013. See Helfrich, 804 F.3d at 1098.

       Moreover, even the later-adopted language, which sets a minimum payment of $1.00 per day,

   does not preclude application of the government contractor defense with respect to allowances



                                                    34
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 35 of 40




   paid after June 23, 2013. In Glassco v. Miller Equipment Co., Inc., 966 F.2d 641 (11th Cir. 1992),

   the Eleventh Circuit held that the government contractor defense barred state law claims premised

   on the contention that a manufacturer under contract with the federal government should have used

   materials that exceeded minimum standards set forth in the federal contract. Id. Applying the

   significant conflict prong of the Boyle government contractor defense, the Eleventh Circuit

   concluded that the inclusion of minimum standards in a federal contract presents a significant

   conflict with state laws suggesting a higher standard should have been met. The fact that the federal

   government would not have objected if the contractor met a higher standard does not obviate the

   federal government’s discretionary determination that the minimum standard was adequate. See

   id. at 643. The same is true here. The fact that ICE provided a minimum standard in its contract

   does not change that ICE clearly authorized the payment of $1.00 per day to detainees. A state

   law unjust enrichment claim seeking to declare unlawful an amount authorized by ICE cannot

   withstand Boyle scrutiny. Thus, in addition to DSI, GEO is entitled to the Boyle government

   contractor defense as to the VWP class.

                                             VI.   WAIVER

            Despite the fact that this matter is before the Court due to an affirmative motion by

   Plaintiffs that summary judgment should be granted on the merits of GEO’s DSI defense, Plaintiffs

   assert in footnote 5 of their Motion that GEO has waived its affirmative defense19 of DSI because




   19
      GEO disputes that DSI is a defense rather than a jurisdictional bar. In Cunningham, after
   thorough analysis, the Fourth Circuit concluded that the Yearsley doctrine confers immunity from
   a suit, making it a jurisdictional bar rather than a defense to liability. Cunningham, 888 F.3d at
   649–51. Thus, DSI may be raised under Rule 12(b)(1) at any time. See id. at 651; see also Fed. R.
   Civ. P. 12(h)(3).


                                                    35
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 36 of 40




   it allegedly failed to plead it with sufficient specificity20 in its Answer. ECF 260 at n.5. Yet, in

   their brief footnote, Plaintiffs admit that GEO raised the issue of DSI in its Rule 12 motion in a

   manner that was sufficient to place Plaintiffs on notice of GEO’s defense (as is obvious from

   Plaintiffs’ Motion which details the significant discovery Plaintiffs have conducted on GEO’s DSI

   defense). Id. It is well-settled that raising a defense in a Rule 12 motion is sufficient to preserve it

   for review. See Radio Corp. of Am. v. Radio Station KYFM, Inc., 424 F.2d 14, 17 (10th Cir. 1970).

   For that reason alone, GEO has not waived its defense.

            Furthermore, “[u]nder Tenth Circuit authority, inclusion of affirmative defenses in pretrial

   orders satisfies Rule 8(c).” Villescas v. Richardson, 124 F. Supp. 2d 647, 653 (D. Colo. 2000); see

   also Bentley v. Cleveland County Bd. of County Comm’rs, 41 F.3d 600, 605 (10th Cir. 1994)

   (defendant “waived any limit on its liability afforded by that statute by failing to raise the issue in

   its answer, the Pre–Trial Order, or at trial.”) (emphasis added); Expertise, Inc. v. Aetna Fin. Co.,

   810 F.2d 968, 973 (10th Cir.1987) (“the [statute of] limitations defense was not waived because it

   was included in the pretrial order.”). Nearly two years ago, GEO included its DSI defense in the

   Scheduling Order. ECF 149 at 5. Plaintiffs never sought to strike this claim from the Scheduling

   Order, nor did they otherwise raise the issue. Instead, they continued to conduct extensive

   discovery into GEO’s defense. Thus, GEO has not waived its defense because it raised it in the

   Scheduling Order.




   20
     Plaintiffs’ claim rests on the theory that government contractor immunity has recently emerged
   as a distinct doctrine from derivative sovereign immunity. Not only did this distinction arise after
   GEO filed its Answer, the two terms are often used interchangeably, with courts often referring to
   Campbell-Ewald immunity as “contractor immunity.” See e.g. Adkisson v. Jacobs Eng’g Grp.,
   Inc., No. 3:13-CV-505-TAV-HBG, 2017 WL 10188860, at *12 (E.D. Tenn. Feb. 15, 2017).


                                                     36
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 37 of 40




            Finally, strict adherence to the pleading requirement is inappropriate when the purpose of

   the requirement has been fulfilled otherwise. Ahmad v. Furlong, 435 F.3d 1196, 1201 (10th

   Cir.2006). The purpose of pleading an affirmative defense is to place the opposing party on notice

   so that it can conduct discovery and raise the issue with the Court. As is clear from Plaintiffs’

   affirmative Motion, Plaintiffs were on notice of GEO’s defense and conducted extensive discovery

   into the same. Thus, because Plaintiffs were clearly on notice of the defense, strict adherence to

   Rule 8(c) is inappropriate. Id. Accordingly, Plaintiffs’ claim that GEO waived its right to assert

   DSI lacks merit.

                VII.    PLAINTIFFS’ HAVE FAILED TO MEET THEIR BURDEN

       Where, as here, the party moving for summary judgment “does not have the burden of proof

   at trial, it must point to an absence of sufficient evidence to establish the claim or defense that the

   non-movant is obligated to prove.” Molina v. Ford Motor Co., No. 18-CV-01954-MSK-KMT,

   2020 WL 978742, at *4 (D. Colo. Feb. 28, 2020). Because GEO contends that all applicable

   policies were both authorized and directed by ICE, Plaintiffs bear the burden in their motion for

   summary judgment to show an absence of sufficient evidence to establish the government

   contractor and DSI defenses. In other words, Plaintiffs must demonstrate that there is no evidence

   that the policies at issue were expressly authorized by ICE. Plaintiffs have not met their burden.

       Plaintiffs’ claims cover a class period that spans from 2004 to 2014. In order to meet their

   burden they must establish that it is undisputed that the polices they allege form the foundation of

   their claims were applicable during the entirety of the class period and that there is no evidence

   those same policies were authorized by ICE. Plaintiffs have failed to do so here. Instead, they have

   provided two handbooks that purportedly contain the policies upon which they base their claims.



                                                     37
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 38 of 40




   The handbooks do not span the entire class period, but instead consist of a handbook that was in

   place in 2002, a full two years before the class period began and a handbookwhich was

   implemented in October 2013, at best covering only a single year of the class period. ECF 261-17;

   ECF 262-9. As to their TVPA claims, Plaintiffs argue that the ICE disciplinary severity scale

   which is incorporated into the October 2013 handbook contains a threat of solitary confinement

   for the failure to clean their assigned living area. ECF 260 at 36. Plaintiffs contend that this

   sanction is unauthorized because ICE only requires that GEO “maintain certain levels of sanitation

   and hygiene; [ICE does] not require it to use the threat of solitary confinement.” Id. As is clear

   from the undisputed facts before this Court, the sanction of solitary confinement is expressly

   authorized and directed by ICE and therefore, even assuming the 2013 handbook applies to the

   entire class period, Plaintiffs have failed to meet their burden. (Plaintiffs Undisputed Facts #25,

   #26, and #79).

        The only other handbook Plaintiffs provide is from 2002 and is outside the class period. ECF

   262-9. And, the 2002 handbook does not provide for the sanction of solitary confinement, a key

   allegation at the heart of Plaintiffs claims. Instead, it provides only for a “loss of privileges”

   including the loss of commissary, television, visitation, and telephone for up to five days. Id. at 45

   (GEO-MEN 00040774). Thus, even if applicable, it would undermine the core of Plaintiffs

   allegations. Further, Plaintiffs have not established evidence that would show that by paying $1.00

   per day to detainees, GEO violated its agreement with ICE or that they payment of $1.00 per day

   was not expressly authorized. To the contrary, the evidence submitted by Plaintiffs makes plain

   that the contract(s) and the PBNDS expressly authorized the payment of $1.00 per day. In short,

   Plaintiffs have failed to show “an absence of sufficient fact” that payment of $1.00 per day to VWP



                                                    38
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 39 of 40




   detainees and the disciplinary policy were authorized and directed by ICE. To the contrary, and as

   detailed throughout this motion, there is ample evidence to support each element of GEO’s DSI

   and Government Contractor defenses.

                                       VIII.    CONCLUSION

            For the foregoing reasons, GEO respectfully requests that the Court deny Plaintiffs’ Motion

   for Summary Judgment on Defendant’s Affirmative Defense. Further, pursuant to Fed. R. Civ. P.

   56(f)(1), GEO requests entry of judgment in its favor on GEO’s of derivative sovereign immunity

   defense and government contractor defense.

            Respectfully submitted, this 5th day of June, 2020.

                                                     AKERMAN LLP

                                                     s/Adrienne Scheffey
                                                     Colin L. Barnacle
                                                     Adrienne Scheffey
                                                     Christopher J. Eby
                                                     Melissa L. Cizmorris
                                                     1900 Sixteenth Street, Suite 1700
                                                     Denver, Colorado 80202
                                                     Telephone:(303) 260-7712
                                                     Facsimile: (303) 260-7714
                                                     Email: colin.barnacle@akerman.com
                                                     Email: christopher.eby@akerman.com
                                                     Email: melissa.cizmorris@akerman.com
                                                     Email: adrienne.scheffey@akerman.com

                                                     BURNS, FIGA & WILL, P.C.
                                                     Dana L. Eismeier
                                                     Michael Y. Ley
                                                     6400 S. Fiddlers Green Circle, Suite 1000
                                                     Greenwood Village, CO 80111
                                                     Phone: (303) 796-2626
                                                     Fax: (303) 796-2777
                                                     Email: deismeier@bfwlaw.com
                                                     Email: mley@bfwlaw.com
                                                     Attorneys for Defendant The GEO Group, Inc.


                                                    39
   53343955;4
Case 1:14-cv-02887-JLK-MEH Document 270 Filed 06/05/20 USDC Colorado Page 40 of 40




                                    CERTIFICATE OF SERVICE

            I hereby certify on this 5th day of June, 2020, a true and correct copy of the foregoing

   DEFENDANT THE GEO GROUP, INC’S RESPONSE IN OPPOSITION TO

   PLAINTIFFS’         MOTION      FOR     SUMMARY         JUDGMENT         ON    DEFENDANT’S

   AFFIRMATIVE DEFENSE was filed and served electronically via the Court’s CM/ECF system

   on the following:

                                        Counsel for Plaintiffs:
  Alexander N. Hood                P. David Lopez                  R. Andrew Free
  David H. Seligman                Outten & Golden, LLP            Law Office of R. Andrew Free
  Juno E. Turner                   601 Massachusetts Ave. NW       P.O. Box 90568
  Andrew Schmidt                   2nd Floor West Suite            Nashville, TN 37209
  Towards Justice                  Washington, DC 20001            andrew@immigrantcivilrights.com
  1410 High St., Ste. 300          pdl@outtengolden.com
  Denver, CO 80218                                                 R. Andrew Free
  alex@towardsjustice.org          Adam L. Koshkin                 Law Office of R. Andrew Free
  david@towardsjustice.org         Rachel W. Dempsey               2004 8th Ave. South
  juno@towardsjustice.org          Outten & Golden, LLP            Nashville, TN 37209
  andy@towardsjustice.org          One California St., 12th Fl.    andrew@immigrantcivilrights.com
                                   San Francisco, CA 94111
  Andrew H. Turner                 akoshkin@outtengolden.com       Brandt P. Milstein
  Kelman Buescher Firm             rdempsey@outtengolden.com       Milstein Law Office
  600 Grant St., Ste. 825                                          1123 Spruce St.
  Denver, CO 80203                 Michael J. Scimone              Boulder, CO 80302
  aturner@laborlawdenver.com       Ossai Miazad                    brandt@milsteinlawoffice.com
                                   Outten & Golden, LLP
  Hans C. Meyer                    685 Third St., 25th Fl.
  Meyer Law Office, P.C.           New York, NY 10017
  P.O. Box 40394                   mscimone@outtengolden.com
  Denver, CO 80204                 om@outtengolden.com
  hans@themeyerlawoffice.com




                                                        s/ Nick Mangels
                                                        Nick Mangels




                                                   40
   53343955;4
